Case 20-66885-lrc    Doc 55   Filed 11/17/20 Entered 11/17/20 18:01:05       Desc Main
                              Document     Page 1 of 15




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                    )   CHAPTER 11
                          )
ALANI PROPERTY            )   CASE NO. 20-66885-LRC
SOURCE CO., INC.,         )
                          )
DEBTOR.                   )
______________________________________________
                          )
NANCY J. GARGULA,         )
UNITED STATES TRUSTEE,    )
                          )
MOVANT,                   )
                          )
-vs-                      )   CONTESTED MATTER
                          )
ALANI PROPERTY            )
SOURCE CO., INC.,         )
                          )
RESPONDENT.               )


     MOTION TO DISMISS CASE WITH MINIMUM ONE YEAR BAR TO
                           REFILING

      COMES NOW Nancy J. Gargula, United States Trustee for Region 21, and

respectfully moves this Court to dismiss or convert this case pursuant to Bankruptcy

Code section 1112. In support of her motion, the United States Trustee shows as follows.

   I. PROCEDURAL HISTORY AND STATEMENT OF FACTS

                                           1.

      The debtor commenced this case on June 2, 2020, by filing a petition for relief

under chapter 11 of the United States Bankruptcy Code.

                                           1
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05         Desc Main
                                Document     Page 2 of 15



                                             2.

       The Meeting of Creditors was initially scheduled for July 7, 2020 but was

rescheduled for August 25, 2020, as the Debtor had failed to file all appropriate

schedules, and had failed to provide financial documentation that had been requested by

the United States Trustee. The Meeting of Creditors was held on August 25, 2020, but

was continued for the production of additional financial documents and information to

October 2, 2020. The Debtor has repeatedly failed to provide all of the requested

financial documents and information, so the Meeting of Creditors was continued, first to

October 22, 2020, then to November 12, 2020, and finally to December 7, 2020.

                                             3.

       On June 5, 2020, the United States Trustee filed her first Motion to Dismiss Case,

With a One Year Bar to Refiling (Dkt. No. 11) (hereinafter the “First Motion”). In the

First Motion, the United States Trustee contended that, since the Debtor filed the Petition

without an attorney, and failed to file all of the appropriate schedules, the case should be

dismissed. A hearing on the First Motion was held on July 16, 2020. At the hearing, the

Court gave the Debtor ten business days to retain an attorney; if the Debtor failed to

retain an attorney, the Court indicated that the case would be dismissed, with a one year

bar to re-filing.

                                             4.

       On July 29, 2020, Scott B. Riddle, of the Law Office of Scott B. Riddle, LLC,

filed a Notice of Appearance on behalf of the Debtor. (Dkt. No. 25) On July 30, 2020, the

Debtor filed an Application to Employ the Law Office of Scott B. Riddle, LLC, and Scott

                                              2
Case 20-66885-lrc      Doc 55   Filed 11/17/20 Entered 11/17/20 18:01:05          Desc Main
                                Document     Page 3 of 15



B. Riddle. (Dkt. No. 26) Given the Court’s ruling at the July 16, 2020 hearing, and Mr.

Riddle’s Notice of Appearance, the United States Trustee withdrew her First Motion on

August 19, 2020. (Dkt. No. 32)

                                             5.

       On August 19, 2020, the United States Trustee filed her Second Motion to Dismiss

Case With One Year Bar to Refiling. (Dkt. No. 33) (hereinafter the “Second Motion”) In

the Second Motion, the United States Trustee contended that, since the Debtor had failed

to provide proof of insurance, failed to file the appropriate schedules, and failed to

provide the United States Trustee with reasonably requested documentation, the case

should be dismissed.

                                             6.

       At the request of the United States Trustee, the Court set an expedited hearing on

the Second Motion for August 26, 2020. On or about August 25, 2020, the Debtor

provided the United States Trustee with proof of insurance for the Debtor’s Real Property

and filed the appropriate schedules on the docket. At the hearing on the Second Motion,

the Court deferred ruling on the matter, and instructed the Debtor to provide the United

States Trustee with the requested documentation regarding the Debtor’s financial history.

                                             7.

       On September 28, 2020, the United States Trustee withdrew her Second Motion.

(Dkt. No. 43)




                                              3
Case 20-66885-lrc        Doc 55     Filed 11/17/20 Entered 11/17/20 18:01:05               Desc Main
                                    Document     Page 4 of 15



    II. CITATION OF AUTHORITY

                                                  8.

       Bankruptcy Code section 1112(b)(1) provides that:

       ... on request of a party in interest, and after notice and a hearing, absent
       unusual circumstances.....the court shall convert a case under this chapter to
       a case under chapter 7 or dismiss a case under this chapter to a case under
       chapter 7 or dismiss a case under this chapter, whichever is in the best
       interests of creditors and the estate, if the movant establishes cause.


                                                  9.

       Bankruptcy Code section 1112 provides that, except as provided in section

1104(a)(3), if the party moving for dismissal establishes cause, absent unusual

circumstances specifically identified by the Court that establish that the requested

dismissal or conversion is not in the best interests of creditors and the estate, the Court

shall dismiss or convert the case to chapter 7, whichever is in the best interest of creditors

and the estate. 11 U.S.C. § 1112(b)(1).1

                                                  10.

       Bankruptcy Code section 1112(b)(4) provides that:

       For the purposes of this subsection, the term “cause includes-….
       (F) unexcused failure to satisfy timely any filing or reporting requirement
       established by this title or by any rule applicable to a case under this chapter…
       (H) failure to timely provide information or attend meetings reasonably requested
       by the United States trustee….

1
 “Although section 1112 does not define the phrase ‘unusual circumstances,’ it clearly contemplates
conditions that are not common in most chapter 11 cases. Although each chapter 11 case is to some extent
unique, and unusual circumstances may exist in any particular case regardless of its size or complexity,
the import of section 1112(b) is that, if cause exists, the case should be converted or dismissed unless
unusual facts or circumstances demonstrate that the purposes of chapter 11 would be better served by
maintaining the case as a chapter 11 proceeding.” In re Kent, 2008 WL 5047799 at *6 (Bankr. N.D.
Arizona), In re Blixseth, 2009 WL 1525994 (Bankr. D. Montana).

                                                   4
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05         Desc Main
                                Document     Page 5 of 15



       (K) failure to pay any fees or charges required under chapter 123 of title 28.


   III. ARGUMENT

                                            11.

       Cause exists for the Court to dismiss this case because the debtor has failed to

provide information reasonably requested by the United States Trustee, failed to timely

file and transmit required reports and is delinquent in paying fees to the United States

Trustee.

       A.     The Debtor’s case should be dismissed, because the failed to provide
              information reasonably requested by the United States Trustee.

                                            12.

       Pursuant to 28 U.S.C. section 586(a)(3), the United States Trustee is charged with

the duty to supervise the administration of cases under the Bankruptcy Code. In order to

discharge this statutory duty, the United States Trustees requests financial documentation

from each debtor who files a petition under Chapter 11, such as bank statements, cash

flow reports, proof of insurance, income and asset statements, and prior tax returns.

                                            13.

       A chapter 11 debtor’s cooperation with the United States Trustee in the production

of documents is critical to maintain the integrity of the reorganization process. In Re

McKenna, 580 B.R. 1, 13 (Bank. D. R.I. 2017). The debtor’s financial disclosures are

“more than just busy work”; rather, the disclosures “are the life-blood of the Chapter 11

process”, as they provide necessary information about the prospects of a debtor’s



                                             5
Case 20-66885-lrc      Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05        Desc Main
                                 Document     Page 6 of 15



reorganization efforts. Id. citing Andover Covered Bridge, LLC v. Harrington (In Re

Andover Covered Bridge, LLC), 553 B.R. 162, 173 (1st Cir. BAP, 2016).

                                              14.

       In this case, despite numerous requests, the Debtor has failed to provide the United

States Trustee with all the financial documentation necessary to review the Debtor’s

financial condition. Specifically, the Debtor has failed to provide pre-petition financial

statements of any kind, and has failed to provide explanations for certain transactions

shown on the Debtor’s bank statements. While the transactions in question are vague on

the Debtor’s bank statements, some of the transactions appear to show transfers from the

Debtor to the individuals which own the Debtor. Such transactions are not disclosed on

the Debtor’s Schedules or Statement of Financial Affairs, and thus have not been

properly disclosed to the Court, or to all parties-in-interest in this case.


       B.     The Debtor’s case should be dismissed, because the Debtor has failed to
              timely file and transmit required monthly operating reports.

                                               15

       Bankruptcy Code section 704(a)(8) requires the debtor file with the Court and the

United States Trustee periodic reports and summaries of the operation of its business,

including a statement of receipts and disbursements, and such other information as the

United States Trustee or the Court requires.

                                              16.

       Federal Rule of Bankruptcy Procedure 2015(a) directs chapter 11 debtors-in-

possession to file the reports and summaries required by section 704(a)(8).

                                               6
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05        Desc Main
                                Document     Page 7 of 15



                                            17.

        The United States Trustee is responsible for ensuring all reports, schedules, and

fees required to be filed by a debtor are properly and timely filed, monitor the progress of

the case, and take the necessary action to prevent undue delay in such progress. 28

U.S.C. § 586 (a)(3)(D) and (G).

                                            18.

        Accordingly, the United States Trustee for Region 21 has established Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees (the

“Guidelines”). The Guidelines explicitly state that compliance is essential and that the

debtor’s failure to comply may result in the United States Trustee filing a motion to

dismiss or convert the case, a motion for appointment of a chapter 11 trustee or an

examiner, or a motion for sanctions.

                                            19.

        The United States Trustee’s staff reviewed the Guidelines with the debtor and the

debtor’s attorney.

                                            20.

        The debtor has not filed reports for the months of June 2020, July 2020, August

2020, and September 2020. The October 2020 operating report is due November 20,

2020.




                                             7
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05        Desc Main
                                Document     Page 8 of 15



       C.     The Debtor’s case should be dismissed, because the Debtor is
              delinquent in paying fees to the United States Trustee.

                                            21.

       28 U.S.C. §1930(a)(6) prescribes quarterly fees that are to be paid by chapter 11

debtors to the United States Trustee Program. In essence, quarterly fees accrue

throughout the pendency of a chapter 11 reorganization case (i.e., until the case is closed,

dismissed, or converted to another chapter) and are payable on a quarterly basis, 30 days

following the end of each calendar quarter. “The amount of the quarterly fee [is]

calculated according to a graduated scale based on the total sum of disbursements as

specified in § 1930(a)(6).     ‘Disbursements’ include all pre- and post-confirmation

payments made by or on behalf of the debtor, including routine operating expenses.” See,

e.g., Tighe v. Celebrity Home (In re Celebrity Home Entertainment, Inc.), 210 F.3d 995

(9th Cir. April 21, 2000).

                                            22.

       The United States Trustee conducted the initial debtor interview August 14, 2020.

During the initial debtor interview, the United States Trustee’s representative reviewed

the Guidelines with the debtor’s attorney and representative.

                                            23.

       The United States Trustee conducted the section 341 meeting of creditors on

October 22, 2020. During the meeting of creditors, the United States Trustee reminded

the debtor’s representative about the debtor’s duty to pay quarterly fees.




                                             8
Case 20-66885-lrc      Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05         Desc Main
                                 Document     Page 9 of 15



                                               24.

       The United States Trustee’s records show the debtor owes an estimated $325.00

for the third quarter of 2020. The quarterly fee was due no later than one month

following the end of the calendar quarter.



       D.     Given the Debtor’s failure to properly prosecute consecutive cases
              under Chapter 11, a bar as to future filings is appropriate.

                                               25.

       The United States Trustee believes that this case is at least the fourth case filed by

the Debtor since August, 2019. In each of the Debtor’s cases, the Debtor failed to

properly prosecute the cases.

                                               26.

       The Debtor has filed the following cases since August, 2019: Case No. 19-62482-

LRC, filed August 8, 2019, dismissed September 13, 2019, as Debtor filed the case

without an attorney, failed to file complete Schedules or a List of Creditors, and failed to

pay the filing fee; Case No. 19-65703-LRC, filed October 1, 2019, dismissed October 29,

2019, as Debtor filed the case without an attorney, and failed to file Schedules or a List of

Creditors; Case No. 20-60437-LRC, filed January 7, 2020, dismissed February 27, 2020,

as Debtor filed the case without an attorney, failed to file complete Schedules or a List of

Creditors, and failed to pay the filing fee.




                                               9
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05        Desc Main
                               Document      Page 10 of 15



                                            27.

       The Debtor’s actions demonstrate a scheme to abuse the bankruptcy process. See

Highway 54 Property, LLC v. Boulware-Manigault (in re Boulware-Manigault), Case

No. 07-67308, 2007 Bankr. LEXIS 2158 (Bank N.D. Ga. 2007) (eight personal cases and

single corporate case, which were dismissed for failure to pay fees and other procedural

neglect, demonstrated a scheme to abuse the Bankruptcy Code).

                                            28.

       The Debtor has repeatedly failed to come before the Court in an honest and

truthful manner. The United States Trustee believes the Debtor filed its cases without the

intention of prosecuting said cases. The Debtor appears to file cases in order to invoke the

automatic stay and then purposefully fails to file the required documents and allows the

cases to be dismissed.

                                            29.

       Dismissal with prejudice is an appropriate remedy for the Debtor’s continuing

failure to comply with mandatory obligations under the Bankruptcy Code. See In re

Herrera, 194 B.R. 178 (Bankr. N.D. Ill. 1996); In re Norton, 319 B.R. 671 (Bankr. D.

Utah 2005); In re Smart, 212 B.R. 419 (Bankr. S.D. Ga. 1997).

                                            30.

       The Court has the discretion to dismiss a case with prejudice when the Court finds

sufficient cause. 11 U.S.C. § 349(a). Cause can be found when a debtor engages in

“egregious behavior that constitutes bad faith and prejudices creditors.” In re Leavitt, 209

B.R. 935, 939 (9th Cir. BAP 1997).

                                             10
Case 20-66885-lrc     Doc 55      Filed 11/17/20 Entered 11/17/20 18:01:05       Desc Main
                                 Document      Page 11 of 15



                                             31.

       In this case, the Debtor’s conduct constitutes bad faith and the conduct in this case

has served to prejudice creditors. See In re Tomlin, 105 F.3d 933, 937 (4th Cir. 1997)

(noting that concealing information from the court constitutes egregious behavior that

constitutes bad faith and prejudices creditors).

                                             32.

       As noted by the Second Circuit Court of Appeals, an extended prohibition on

refiling under 11 U.S.C. § 105(a) is one of several tools, in addition to §§ 109(g) and

349(a), available to bankruptcy courts to control the pervasive problem of serial filers.

Casse v. Key Bank Nat’l Ass’n (In re Casse), 198 F.3d. 327, 341 (2d Cir. 1999).

                                             33.

       The United States Trustee submits that the record in this case and in the Debtor’s

prior and related cases demonstrates abuse of the Bankruptcy Code. Debtor has not come

before this Court in proper prosecution of the instant case or in any one of the other cases

previously filed in the Court.

   IV. CONCLUSION

                                             34.

       The Debtor’s failure to timely provide information reasonably requested by the

United States Trustee is cause for dismissal pursuant to 11 U.S.C. § 1112(b)(4)(H). The

Debtor’s failure to timely file and transmit required reports is cause for dismissal

pursuant to 11 U.S.C. § 1112(b)(4)(F). The Debtor’s failure to timely pay quarterly fees

to the United States Trustee is cause for dismissal pursuant to 11 U.S.C. § 1112(b)(4)(K).

                                             11
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05          Desc Main
                               Document      Page 12 of 15



In addition, given the Debtor’s failure to properly prosecute four consecutive cases under

Chapter 11 over the past sixteen months, the Debtor should be barred from future filings,

for a period of one year.

       WHEREFORE, the United States Trustee respectfully requests that this Court

dismiss this case and prohibit the Debtor from filing a petition for relief under the

Bankruptcy Code for a period of one year from the date of entry of the order.



                                                  NANCY J. GARGULA
                                                  United States Trustee, Region 21

                                                  s/ Jonathan S. Adams
                                                  Jonathan S. Adams
                                                  Georgia Bar No. 979073
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  362 Richard B. Russell Building
                                                  75 Ted Turner Drive, S.W.
                                                  Atlanta, Georgia 30303
                                                  (404) 331-4437
                                                  jonathan.s.adams@usdoj.gov




                                             12
Case 20-66885-lrc     Doc 55    Filed 11/17/20 Entered 11/17/20 18:01:05         Desc Main
                               Document      Page 13 of 15



                             CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Motion
to Dismiss Case with Minimum One Year Bar to Refiling using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this
case under the Bankruptcy Court’s Electronic Case filing program.
      Mark Allan Baker        mbaker@mtglaw.com, ecfnotifications@mtglaw.com
      Lisa B. Fuerst LFuerst@pankeyhorlock.com, WDerilus-
       Joseph@pankeyhorlock.com
      Scott B. Riddle     scott@scottriddlelaw.com, admin@scottriddlelaw.com
      Joshua Mark Ryden josh.ryden@padgettlawgroup.com,
       bkecf@padgettlaw.net;plg@ecf.courtdrive.com
      Stephen Ryan Starks        , GA.ECF@phelanhallinan.com
      C. Brent Wardrop        brent.wardrop@qpwblaw.com
       Elizabeth Blair Weatherly GAND.bankruptcy@phelanhallinan.com,
        Blair.Weatherly@phelanhallinan.com
        I further certify that on this day, I caused a copy of this document to be served via
United States First Class Mail, with adequate postage prepaid on the following parties at
the following addresses:

Alani Property Source Co., Inc.
1428 Donnelly Ave. S.W.
Atlanta, Georgia 30310

AND ALL PARTIES ON THE ATTACHED MATRIX

Dated: November 17, 2020.
                                                   s/ Jonathan S. Adams
                                                  Jonathan S. Adams
                                                  Georgia Bar No. 979073
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  362 Richard B. Russell Building
                                                  75 Ted Turner Drive, SW
                                                  Atlanta, Georgia 30303
                                                  (404) 331-4437, ext. 122
                                                  Jonathan.S.Adams@usdoj.gov

                                             13
                Case 20-66885-lrc      Doc 55   Filed 11/17/20            Entered 11/17/20 18:01:05      Desc Main
Label Matrix for local noticing             Jonathan S. Adams
                                               Document            Page 14 of 15            Alani Property Source Co., Inc
113E-1                                      Office of the United States Trustee             1428 Donnelly Ave SW
Case 20-66885-lrc                           362 Richard Russell Building                    Atlanta, GA 30310-2543
Northern District of Georgia                75 Ted Turner Drive, SW
Atlanta                                     Atlanta, GA 30303-3315
Tue Nov 17 16:25:35 EST 2020
Angle Oak                                   Angle Oak                                       Mark Allan Baker
3344 Peachtree Rd                           3344 Peachtree Rd NE                            McMichael Taylor Gray, LLC
Atlanta Ga 30326-4801                       Atlanta Ga 30326-4801                           Suite 260
                                                                                            3550 Engineering Drive
                                                                                            Peachtree Corners, GA 30092-2871

(p)JPMORGAN CHASE BANK N A                  Civic Financial                                 Ellsworth Hawkins Tax and Accounting Service
BANKRUPTCY MAIL INTAKE TEAM                 2015 MANHATTAN H BEECH BLVD                     4500 Hugh Howell Rd
700 KANSAS LANE FLOOR 01                    REDONDO BEECH CA 90278-1226                     Suite 145
MONROE LA 71203-4774                                                                        Tucker, GA 30084-4713


(p)FLAGSTAR BANK FSB                        Flag Star Bank                                  Lisa B. Fuerst
5151 CORPORATE DRIVE                        5151 Corporate Drive                            Pankey & Horlock, LLC
MAIL STOP E 115 3                           Troy Michigan 48098-2639                        Suite 200
TROY MI 48098-2639                                                                          1441 Dunwoody Village Parkway
                                                                                            Atlanta, GA 30338-4122

HOME DEPOT                                  Internal Revenue Service                        Internal Revenue Service
2455 Paces Ferry Rd SW                      P. O. Box 7346                                  P.O. Box 7346
Atlanta Ga 30339                            Philadelphia, PA 19101-7346                     2970 Market Street
                                                                                            Philadelphia, PA 19104-5002


Master Windows                              Michael Williams                                PRA Receivables Management, LLC
5070 Nifda Blvd                             5020 Meadow Overlook                            PO Box 41021
Atlanta, GA 30339-1524                      Cumming Ga 30040-9083                           Norfolk, VA 23541-1021



Scott B. Riddle                             Joshua Mark Ryden                               Sawyer Farms Homeowners Association, Inc.
Law Office of Scott B. Riddle, LLC          Padgett Law Group                               c/o Pankey & Horlock, LLC
Suite 1800                                  Suite 203                                       1441 Dunwoody Village Parkway
3340 Peachtree Road, NE                     6267 Old Water Oak Road                         Suite 200
Atlanta, GA 30326-1064                      Tallahassee, FL 32312-3858                      Atlanta, GA 30338-4122

Secretary of the Treasury                   Stephen Ryan Starks                             Synchrony Bank
15th & Pennsylvania Avenue, NW              Phelan Hallinan Diamond & Jones, PLLC           c/o PRA Receivables Management, LLC
Washington, DC 20200                        Suite 320                                       PO Box 41021
                                            11675 Great Oaks Way                            Norfolk, VA 23541-1021
                                            Alpharetta, GA 30022-2434

Synchrony Bank                              U. S. Securities and Exchange Commission        United States Attorney
170 West Election Rd                        Office of Reorganization                        Northern District of Georgia
Suite 125                                   Suite 900                                       75 Ted Turner Drive SW, Suite 600
Draper, Utah 84020-6425                     950 East Paces Ferry Road, NE                   Atlanta GA 30303-3309
                                            Atlanta, GA 30326-1382

United States Trustee                       C. Brent Wardrop                                Elizabeth Blair Weatherly
362 Richard Russell Federal Building        Quintairos Prieto Wood & Boyer, P.A.            Phelan Hallinan Diamond & Jones, PLLC
75 Ted Turner Drive, SW                     10902 Crabapple Road                            Suite 320
Atlanta, GA 30303-3315                      Roswell, GA 30075-3090                          11675 Great Oaks Way
                                                                                            Alpharetta, GA 30022-2434
                Case 20-66885-lrc             Doc 55       Filed 11/17/20 Entered 11/17/20 18:01:05                      Desc Main
Willie Vaughn                                             Document      Page 15 of 15
1811 Milford Creek Court
Marietta, GA 30008-8116




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Bank                                             FLAGSTAR BANK, FSB
270 Park Ave                                           5151 CORPORATE DRIVE
New York, NY 10172                                     TROY, MI 48098




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Angle Oak                                           (u)Blackstone Residential Operating Partnersh        (u)LAKEVIEW LOAN SERVICING, LLC
3344 Peachtree Rd
Atlanta Ga 30326-4801



(du)LAKEVIEW LOAN SERVICING, LLC                       (d)Sawyer Farms Homeowners Association, Inc.         (d)Synchrony Bank
                                                       c/o Pankey & Horlock, LLC                            c/o PRA Receivables Management, LLC
                                                       1441 Dunwoody Village Parkway, Suite 200             PO Box 41021
                                                       Atlanta, GA 30338-4122                               Norfolk VA 23541-1021


(u)U.S. Bank National Association                      End of Label Matrix
                                                       Mailable recipients    30
                                                       Bypassed recipients     7
                                                       Total                  37
